Fourth Court of Appeals
                               San Antonio, Texas
                                      April 26, 2016

                                  No. 04-15-00501-CV

                                  Rene CERVANTES,
                                       Appellant

                                            v.

                                 Lisa M. CERVANTES,
                                        Appellee

                From the 341st Judicial District Court, Webb County, Texas
                          Trial Court No. 2013CVG001776-D3
                   Honorable Rebecca Ramirez Palomo, Judge Presiding


                                     ORDER
       Appellee’s second motion for extension of time to file her brief is GRANTED.
Appellee’s brief is due on May 25, 2016. No further extensions will be granted.


                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of April, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court